Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 25, 2020

The Court of Appeals hereby passes the following order:

A20A1863. SAM LEVINE v. GEORGIA ALLOY, LLC et al.


      Sam Levine, defendant in the dispossessory case below, appeals from an order
of the Superior Court of Fulton County transferring the case from the Atlanta Judicial
Circuit to the Sixth Judicial Administrative District. The order, however, is not
subject to direct appeal.
      “Because the case remains pending below, although in a different court from
the one that issued the transfer order, there was no final judgment as defined in
OCGA § 5-6-34 (a) (1).” Eidson v. Croutch, 337 Ga. App. 542, 544 (788 SE2d 129)
(2016). Consequently, Levine was required to comply with interlocutory appeal
procedures in order to appeal. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App.
435, 435 (383 SE2d 906) (1989). His failure to follow the requisite procedure
deprives us of jurisdiction to consider this appeal, which is hereby DISMISSED. See
Eidson, 337 Ga. App. at 543.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/25/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.